Citation Nr: 0609252	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  00-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee and leg 
disability as a residual of shell fragment wounds of the 
legs.  

2.  Entitlement to service connection for left knee and leg 
disability as a residual of shell fragment wounds of the 
legs.

3.  Entitlement to service connection for residuals of right 
knee and leg injury other than shell fragment wounds.

4.  Entitlement to service connection for residuals of left 
knee and leg injury other than shell fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from Aug 1968 to 
September 1976.

By an August 1987 decision, the RO denied the veteran's 
original claim for service connection for residuals of shell 
fragment wounds of the legs and knees.  In a May 1988 
decision, the Board of Veterans' Appeals (Board) affirmed the 
RO's August 1987 denial of the veteran's claim.

The current matters are before the Board on appeal from a May 
2000 rating decision in which the RO denied service 
connection for residuals of bilateral knee injury. The 
veteran filed a notice of disagreement (NOD) in May 2000.  A 
statement of the case (SOC) was issued in September 2000, and 
the veteran submitted a substantive appeal in December 2000.

In February 2002, the veteran offered testimony before a 
Decision Review Officer (DRO) at the RO.  Also, in September 
2003, the veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both of these hearings are associated with the claims file.

In June 2004, the Board reopened the claims for residuals of 
shell fragment wounds of the legs and knees, but remanded to 
the RO the claims for service connection for residuals of 
shell fragment wounds of the legs and knees, on the merits, 
as well as the matters of  service connection for residuals 
of right and left knee injury  other than shell fragment 
wounds, for additional action.  Following completion of 
further development,  the RO continued its denial of the 
veteran's claims (as reflected in the August 2005 
supplemental SOC (SSOC).  The RO has since returned these 
matters to the Board for further appellate consideration.

As indicated above, in May 2000, the RO adjudicated 
characterized, and adjudicated, the claims as involving 
service connection for residuals of a bilateral knee injury.  
The Board points, however, that the veteran has included in-
service shell fragment wounds (for which service connection 
has previously been denied) as among the injuries that he 
believes resulted in currently claimed knee disability.  
Hence, the Board has recharacterized the appeal as 
encompassing  both claims for service connection for 
residuals of shell fragment wounds of both legs and knees, as 
well as claims for service connection for residuals of a 
right and left knee injury other than shell fragment wound, 
as reflected on the title page.

The Board's decision on the veteran's claims for service 
connection for residuals of shell fragment wounds of the 
right and left knee and leg is set forth below.  The 
veteran's claims for a service connection for residuals of a 
right and left knee and leg injury other than shell fragment 
wounds is addressed in the remand following the decision; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
statement received by the RO in January 2003, the veteran's 
representative  raised the issues of service connection for 
bilateral knee disability as secondary to service-connected 
residuals of  shell fragment wounds to the buttocks and 
service connection for a bilateral knee disability as 
secondary to service-connected residuals fracture of the left 
superior and inferior pubic rami.  As these matters have not 
been adjudicated by the RO, and the Board finds that they are 
not inextricably intertwined with the other matters now on 
appeal (see Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)), they are not properly before the Board; hence, they 
are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for residuals of 
right and left knee and leg injuries, claimed as shell 
fragment wounds s has been accomplished.

2.  The veteran's service medical records reflect no evidence 
of complaints, treatment or diagnosis of right or left knee 
or leg injury(ies) or disability as a result of any shell 
fragment wounds to the legs. 

3  Right and left knee and leg disabilities were first 
manifested many years post service, and the persuasive 
medical evidence establishes that there is no medical nexus 
between any such current disability and purported in-service 
shell fragment wounds of the legs.


CONCLUSION OF LAW

1.  The criteria for service connection right knee and leg 
disability as a residual of shell fragment wounds of the leg 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for left knee and leg 
disability as a residual of shell fragment wounds of the 
legare not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to render a 
fair decision on the claims on appeal for residuals of right 
knee and leg injuries, claimed as a result of shell fragment 
wounds and for service connection for residuals of left knee 
and leg injuries, claimed as a result of shell fragment 
wounds has been accomplished.

Through January 2000, April 2001, and July 2004 notice 
letters, a September 2000 SOC, as well as June 2001, 
September 2002 and August 2005 SSOCs, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded ample opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim.

The Board also finds that the January 2000, April 2001, and 
July 2004 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). In those letters, 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence. 
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claims.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As explained 
above, all four content of notice requirements have been met 
in the instant appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
veteran after the May 2000 rating action on appeal; however, 
in this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than five months after the 
May 2000 rating decision on appeal.  Moreover, the Board 
finds that the lack of full, pre-adjudication notice in this 
appeal does not, in any way, prejudice the veteran.  In this 
regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The Board finds that, with respect to the matters herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were  fully developed and re-adjudicated after notice was 
provided.As indicated above, the rating action, numerous RO 
letters, the SOC, and SSOCs have repeatedly explained to the 
veteran what was needed to substantiate his claims. After 
each, the veteran was afforded an opportunity to respond. As 
a result of RO development and the Board's June 2004 remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims in August 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  However, as the Board's decision herein denies 
the appellant's claims for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The veteran's service medical 
records and service personnel records are associated with the 
claims file.  The Board notes that during the September 2003 
Board hearing, the veteran testified that his service medical 
records that would prove he sustained shrapnel wounds in 
September 1969 were destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  However, the Board 
observes that there are extensive service medical records 
associated with the claims file that cover the veteran's 
entire time in active service, to include his report of 
enlistment examination in April 1968, treatment and 
evaluation records dated from September 1969 to August 1976, 
and the report of his May 1976 separation examination.  Thus, 
the September 1969 service medical records reflecting the 
veteran's injury in Vietnam are of record as well as service 
personnel records documenting the shrapnel wounds to the 
veteran's buttocks, back and leg.  Accordingly, the Board 
finds no reason to believe that service medical records were 
destroyed in the 1973 fire at the NPRC or that additional 
searches for such records is warranted.  See 38 C.F.R. § 
3.159(c)(2) (2005).  In addition, the veteran's medical 
treatment record from the VA Medical Centers (VAMC) in 
Washington, D.C., Miami, Florida, and W. Palm Beach, Florida 
are of record, along with private medical records from Port 
St. Lucie Hospital and Martin Memorial Hospital.  Further, 
the veteran has also undergone a number of VA examinations; 
the reports of which are associated with the claims file, and 
the transcripts of the veteran's Board and RO hearingsare of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence that is 
pertinent to the claim on appeal that has not been obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims herein decided.

II.  Background

Service personnel  records include notation that the  veteran 
sustained shrapnel wounds to his buttocks, back and legs in 
September 1969.  However, service medical records only 
reflect that, in September 1969, the veteran had a guard 
tower collapse and fall on him under hostile fire resulting 
in a closed fracture of the left superior and inferior pubic 
rami and separation of the left sacral iliac joint.   
Hospital records from September 1969 to October 1969, are 
negative for complaints, findings or diagnosis of any right 
or left knee or leg disabilities.  

A September 1970 orthopedic clinic record reflects that the 
veteran then complained of  pain in his lower groin and that 
he limped secondary to strenuous exercise.  A December 1970 
orthopedic clinic record reflects that the veteran complained 
of off and on pain and muscle spasm in the left thigh.  Hip 
flexors and hamstring were noted as tender.  A January 1975 
radiology record reflects that the veteran jumped off a truck 
and twisted his right ankle.  X-rays of the right ankle were 
negative for fracture or abnormality.  An October 1975 
radiology record reflects that the veteran complained of 
acute lumbar pain and decreased sensation in the left lower 
extremities after running.  X-rays of the lumbar spine 
including obliques was negative.  On separation examination 
in May 1976, the veteran stated that he was in moderate 
health.  The examiner noted that on clinical evaluation all 
systems were normal.  

A December 1976 VA neurology examination report reflects that 
the veteran then complained of numbness of the sides of both 
legs with muscle spasms from the waist down.  Examination 
revealed that the veteran's gait was slightly stiff-legged 
and slow secondary to pain, sensory was decreased in lateral 
thigh.  Motor strength in lower extremities was difficult to 
assess due to pain, but did not appear greatly impaired  The 
diagnosis was bilateral lateral femoral cutaneous nerve 
"palnis," by history secondary to trauma.  

A February 1977 EMG study of the left lower extremity was 
normal.  

Medical records from the VA Medical Center (VAMC) in 
Washington, D.C., dated from October 1977 to February 1981, 
reflect that the veteran had been seen for complaints of back 
pain, headaches, loss of strength in the left upper and lower 
extremities, and psychiatric problems

A March 1980 VA orthopedic examination report includes a 
notation that the veteran used a cane for balance and 
walking.  He complained of tingling sensations in the feet 
with feeling of numbness laterally in both thighs and feet 
when his back ache was severe.   The impression included 
lumbosacral disc syndrome severe, bilateral nerve root 
compression syndrome and healed shrapnel wounds buttocks with 
possible retained fragments - by history.  

The report of a November 1980 VA orthopedic examination 
includes a notation that the veteran was limping with a cane.  
The diagnosis included discogenic disease moderate advance; 
and the examiner commented that the limping of the veteran 
was not from weakness but from low back pain.  

Hospital records from Martin Memorial Hospital, dated from 
April 1983 to August 1986, reflect that the veteran was 
treated for migraine headaches and pain in the left first toe 
after falling on a boat ramp. 

A February 1985 hospital record from Port St. Lucie Hospital 
reflects the veteran's statement that he had surgery to his 
right and left knees that was first done in 1979 and in 1980 
at the VA Hospital in Washington, D.C., and that, six months 
earlier, he had had a repeat realignment procedure performed 
at the Miami VA.  Examination revealed that the veteran had 
normal motor status in both lower extremities and deep tendon 
reflexes were brisk and equal.  The veteran wore a knee brace 
on the left knee that was not a prescription brace.  He had 
healed surgical scars at both knees.  The February 1985 
hospital discharge summary reflects  final diagnoses of 
thoracic paravertebral muscular sprain and strain.  

An April 1986 VA hospital discharge summary includes a 
notation  that the veteran then complained of back and leg 
pain.  The diagnoses included chronic back pain and patellar 
arthritis.  

An April 1987 VA hospital discharge summary from the Miami 
VAMC reflects diagnoses of Grade IV chondromalacia patella, 
left knee and retained hardware right knee.  

May 1988, the Board denied service connection for residuals 
of shell fragment wounds of the legs and knees on the bases 
that there was no objective medical evidence of any nature of 
the veteran having sustained shell fragment wounds of the 
legs or knees during active military service.  It was also 
noted that the veteran did receive the Purple Heart Medical, 
which was apparently awarded for shell fragment wound 
residuals of the buttocks and/or fracture of the left 
superior and anterior pubic rami sustained during service in 
September 1969. 

The report of a September 1988 VA examination reflects that 
the veteran's claim that he dislocated his knees from a fall 
in Vietnam in September 1969.  The veteran then complained of 
severe constant pain in his knees and low back.  The examiner 
assessed chondromalacia, right knee mild and degenerative 
joint disease, left knee moderate, but did not offer an 
opinion as to the etiology of the veteran's knee 
disabilities.

Reports of July 1997 VA examinations reflect  the veteran 
report of being blown out of an observation tower in 1969, 
causing a fracture of the pelvis and back and injury to his 
knees.  Reportedly, after leaving service, the veteran worked 
intermittently until an automobile accident in 1994 that 
caused serious injuries to his neck.  Based on the veteran's 
report, the examiner noted  that the veteran apparently had 
had bilateral high tibial osteotomies performed for what the 
veteran stated was "chondromalacia" At the VA hospital in 
Washington, D.C.   The examiner also noted that, apparently, 
the veteran had had a tracking problem with his patella and 
later had a patellectomy on the left.    

In an April 1998 statement, the veteran contended that he had 
lost the use of his right knee because of injuries sustained 
while in basic training in service and from injuries in 
Vietnam when he was blown out of a guard tower.  He stated 
that he was treated for a fractured pelvis and back and knee 
injuries.  He also asserted that he believed that his loss of 
use of both legs was service related.  

October 1998 x-rays  of both knees revealed postoperative 
changes and degenerative changes bilaterally.

The report of an August 2000 VA peripheral nerve examination 
reflects  the veteran's complaints of joint pains in his 
lower back, finger joints, knees and ankles as well as 
swelling and numbness of his hands and both legs from the 
knees down.  The veteran stated that he could not flex both 
knees.  The examiner noted that flexion while sitting was 
from 50 degrees to 100 degrees with no atrophy of the calf 
muscles.  The examiner also reported that the veteran had 
loss of protective sensation on both lower legs, but it did 
not follow a radicular pattern.  Ankles had full range of 
motion and the veteran had vibratory sense in both hands and 
feet.
The examiner opined that the veteran was not able to perform 
functions of daily living due to chronic pain, partly from 
the lower back and partly the other joints and his PTSD.

During the September 2003 Board hearing, the veteran 
testified that he sustained shrapnel injuries in 1969, while 
in Vietnam, in his back, legs and buttocks.  He stated that 
he wrote for his service medical records, but they were 
destroyed in the fire at the NPRC so there was no written 
proof of the injuries.  
 
An April 2005 VA examination report reflects that the veteran 
complained of bilateral knee joint pain.  The examiner noted 
that shrapnel wounds to the legs was not documented in the 
veteran SMRs.  The diagnosis was degenerative joint disease, 
both knees, status post bilateral knee surgery.  The examiner 
opined that the veteran's current knee conditions were not 
caused by or a result of military service, as there was no 
physical evidence of shrapnel wounds to the legs in the 
service medical records.  He commented that shrapnel wounds 
without scars can not possibly cause bilateral knee 
dislocation or injury that would have led to the veteran's 
current knee condition.  The examiner noted that the veteran 
had no complaints about his knees in his service medical 
records from 1969 to date of discharge in 1976.  

III.  Analysis

The veteran contends that he currently suffers from right and 
left knee and leg disabilities resulting from shell fragment 
wounds of the legs in service.

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).

The evidence of record clearly establishes that the veteran 
has current bilateral knee disabilities, to include 
chondromalacia and degenerative joint disease, conditions for 
which the veteran has been treated since service.  However, 
the record simply fails to establish that any diagnosed 
condition currently affecting either knee and/or leg, as 
noted, is medically related to any shell fragment of the 
leg(s).  

Initially, Board notes that, while the service personnel 
records note that the veteran sustained shrapnel wounds to 
his buttocks, back and legs (emphasis added), and his service 
medical records reflect the veteran's complaints of pain, 
muscle spasm and decreased sensation in his legs, none of the 
service records reflect either treatment for shell fragment 
wound of either leg, or any finding or diagnosis of any knee 
or leg disability.  The report of the veteran's separation 
examination specifically noted that the veteran's lower 
extremities were clinically normal.    

Further, the post-service records do not establish a 
diagnosed bilateral knee and leg disability for many years 
after service.  Although many post-service VA and private 
medical records show continuing evaluation and treatment for 
disabilities affecting the both lower extremities, no 
physician has linked any such disabilities to shell fragment 
wounds of the one or both legs that the veteran allegedly 
sustained in service.  In fact, the only medical opinion that 
directly addresses the question of a medical nexus between 
any current disability of either lower extremity and the 
noted shell fragment wounds in service-the opinion of the 
April 2005 examiner-weighs against the claim.  After 
examination of the veteran and a thorough review of the 
claims file, the physician opined that the veteran's current 
knee conditions were not caused by or a result of military 
service as there was no physical evidence of shrapnel wounds 
to the legs in the service medical records.  He further 
opined that shrapnel wounds without scars can not possibly 
cause bilateral knee dislocation or injury that would have 
led to the veteran's current knee conditions.  Significantly, 
neither the veteran nor his representative has presented or 
alluded to the existence of any contrary medical opinion-
i.e.,  one that, in fact, establishes a nexus between any 
right or left lower extremity disability and any in-service 
shell fragment wounds to the legs in service, although given 
a number of opportunities to do so.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the current claims.  
The Board does not doubt the sincerity of the veteran's 
beliefs that his knee disabilities are medically related to 
in-service shell fragment wounds.  However, as noted above, 
the claims herein decided turn on medical matters, and, as a 
layperson without appropriate medical training and expertise, 
the veteran simply is not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran's own assertions that his 
current problems are residuals of shell fragment wounds to 
the legs have no probative value.

Under these circumstances, the Board concludes that the 
claims for service connection for residuals of right and left 
knee and leg shell fragment wounds must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for right knee and leg disability as a 
residual of shell fragment wounds of the legs is denied.

Service connection for left knee and leg disability as a 
residual of shell fragment wounds of the legs is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the remaining matters on appeal is warranted.

In the June 2004 remand, the Board sought a medical opinion 
as to whether any current disability(ies) either knee or was 
medically related to the veteran's active military service, 
to specifically include the veteran's documented shrapnel 
wounds.  As indicated above, the veteran was afforded a VA 
examination in April 2005.  Although the examiner opined that 
the veteran's current knee disabilities were not related to 
shrapnel wounds to the legs in service, he did not offer any 
opinion as to the relationship, if any, between any current 
knee or leg disability and any other in-service injury(ies) 
to either knee and/or leg, to include any such injury 
incurred during basic training and/or the veteran's 
documented fall from a guard tower that was severe enough to 
fracture his pelvis.  As the Board's request was not limited 
to injury caused by shell fragment wounds to the legs, the 
opinion provided is not entirely responsive to the Board's 
prior remand.  

Thus, the Board finds that the medical evidence currently of 
record is not sufficient to decide the matters remaining on 
appeal, and a supplemental medical opinion by the April 2005 
examiner is needed.  The Board emphasizes that only a 
supplemental opinion in these matters is sought, not further 
examination of the veteran.  The RO should only arrange for 
the veteran to undergo further examination if such action is 
unavoidable.

Prior to obtaining further medical opinion, the RO should 
make another attempt to obtain and associate with the claims 
file  all outstanding VA records pertaining to the evaluation 
and treatment of the veteran's knees and legs.  The record 
reflects that the veteran and his wife testified that the 
veteran had received treatment for his knees at the VAMC in 
Washington, D.C. in the 1970s,  VA examination reports 
reflect reports that the veteran underwent bilateral high 
tibial osteotomies at such facility.  However, no medical 
records of any knee procedures performed at the VAMC in 
Washington, D.C., are associated with the claims file.  The 
Board notes that the RO has made an attempt to obtain all 
medical records from the VAMC in Washington, D.C.; however, 
since VA has a duty to request all available and relevant 
records from federal agencies until such action would be 
futile, the Board finds that the RO should again request from 
the VAMC in Washington, D.C. all pertinent records since 
September 1976.  See Dunn v. West  11 Vet. App. 642 (466-67); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  In requesting these records, the Board 
should follow the applicable current procedures as regards 
requesting records from Federal facilities.  See 38 C.F.R. § 
3.159(c)(2), (c)(3).  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the  claims 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions.  

1.  The RO should obtain from the VAMC in 
Washington, D.C. all outstanding records 
of treatment and/or evaluation of, and 
any MRI or other results of testing 
associated with, the veteran's knees and 
legs, from the  September 1976 to the 
present.   The RO should also obtain from 
the VAMC in West Palm Beach all 
outstanding pertinent records for the 
evaluation and/or treatment of the 
veteran's legs and knees, from May 2004 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file the RO should forward the 
entire claims file, to include a complete 
copy of this REMAND, to the VA examiner 
who performed the April 2005 examination 
for a supplemental opinion.  The opinion 
should include discussion of the 
veteran's documented medical history and 
assertions.
 
The physician should identify all current 
disability(ies) affecting each knee 
and/or leg.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e. there is 
at least a 50 percent probability) that 
such disability is the result of any 
injury to either lower extremity other 
than shell fragment wound, to include any 
injury sustained during basic training 
and/or in the 1969 fall from the tower in 
Vietnam.  The physician is requested to 
comment on the significance, if any, of 
evidence of in-service treatment for 
complaints of thigh pain, decreased 
sensation in the left lower extremities 
and twisting of the right ankle; and 
evidence of treatment in the 1970s and 
1980s for leg and knee complaints and/or 
conditions.  The complete rationale for 
the conclusions reached should be set 
forth in a printed (typewritten) report.

The RO should arrange for the veteran to 
undergo orthopedic examination, by a 
physician, only if the prior April 2005 
examiner is unavailable or such an 
examination is needed to answer the 
questions posed above.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


